Dismissed and Memorandum Opinion filed April 15, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00164-CV
____________
 
BETTY J. ALLEN, Appellant
 
V.
 
OLLIE L. EVANS, Appellee
 

 
On Appeal from Probate
Court No. 1
Harris County,
Texas
Trial Court Cause
No. 369645-401
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed December 31, 2009.  On March 29, 2010,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Yates, Seymore, and Brown.